



COURT OF APPEAL FOR ONTARIO

CITATION: Christie v. Harrison, 2017 ONCA 500

DATE: 20170614

DOCKET: C62358

Cronk, Blair and van Rensburg JJ.A.

BETWEEN

Stephen
    J.D. Christie

and Mary
    Anne Cummings, c.o.b. as Christie/Cummings

Plaintiffs/

Respondents in Appeal

and

Nelsie Flores Harrison

Defendant/

Appellant

No one appearing for the appellant

Mary Anne Cummings, for the respondents

Heard: June 2, 2017

On appeal from the order of Justice Susan E. Healey of
    the Superior Court of Justice, dated June 3, 2016.

APPEAL BOOK ENDORSEMENT

[1]

The appellant did not attend for argument of this appeal and, the court
    was informed, today advised the offices of the respondents counsel that she
    would not be attending.  The appellant is no longer represented by counsel,
    having filed a Notice of Intention to Act in person, dated December 7, 2016.

[2]

In these circumstances, the appeal is dismissed as abandoned.  The
    respondents are entitled to their costs of this appeal, in the total amount of
    $9,000, inclusive of disbursements and all applicable taxes.


